Name: Commission Regulation (EEC) No 3552/89 of 28 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/20 Official Journal of the European Communities 29 . 11 . 89 COMMISSION REGULATION (EEC) No 3552/89 of 28 November 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 0, as last amended by Regulation (EEC) No 3509/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (M) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 29 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 312, 27. 10 . 1989, p. 20 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L- 1 97, 26. 7. 1988, p. 10 . 0 OJ No L 288 , 6. 10 . 1989, p. 17. (8) OJ No L 342, 24. 11 . 1989, p. 16 . O OJ No L 266, 28. 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 29 . 11 . 89 No L 348/21Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,877 22,948 23,033 23,603 23,885 24,163 2. Final aids : \ I (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 54,32 54,49 54,70 56,07 56,73 57,56  Netherlands (Fl) 60,35 60,53 60,76 62,27 63,02 63,93  BLEU (Bfrs/Lfrs) 1 104,66 1 108,09 1 112,19 1 139,72 1 153,33 1 166,76  France (FF) 173,75 174,27 174,90 179,34 181,51 183,66  Denmark (Dkr) 204,29 204,93 205,69 210,78 213,29 215,78  Ireland ( £ Irl) 19338 19,396 19,466 19,960 20,202 20,397  United Kingdom ( £) 14,201 14,230 14,261 14,670 14,873 14,993  Italy (Lit) 37 757 37 870 38 006 38 964 39 437 39 784  Greece (Dr) 3 623,50 3 619,42 3 605,25 3 686,18 3 738,20 3 723,47 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 245,61 3 257,33 3 267,07 3 345,48 3 388,42 3 408,66 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 471,64 4 476,21 4 475,93 4 567,74 4 614,76 4 617,42 No L 348/22 Official Journal of the European Communities 29. 11 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) : I  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,377 25,448 25,533 26,103 26,385 26,663 2, Final aids : I (a) Seed harvested and processed in : \ \ I  Federal Republic of Germany , (DM) 60,22 60,39 60,60 61,97 62,63 63,46  Netherlands (Fl) 66,94 67,13 6735 68,87 69,61 70,52  BLEU (Bfrs/Lfrs) 1 225,38 1 228,81 1 232,91 1 260,43 1 274,05 1 287,47  France (FF) 192^9 193,51 194,14 198,58 200,76 202,90  Denmark (Dkr) 226,62 227,25 228,01 233,10 235,62 238,10  Ireland ( £ Irl) 21,480 21,538 21,608 22,102 22,344 22,539  United Kingdom ( £) 15,954 15,983 16,014 16,423 16,626 16,746  Italy (Lit) 41 939 42 052 42189 43 147 43 620 43 966  Greece (Dr) 4 071,97 4 067,88 4 053,72 4 134,65 4 186,67 4 171,94 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 627,85 3 639,57 3 649,31 3 727,72 3 770,66 3 790,90 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 951,65 4 956,21 4 955,94 5 047,74 5 094,76 5 097,42 29 . 11 . 89 Official Journal of the European Communities No L 348/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period l 11 12 1 2 3 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 31,634 31,748 31,921 32,496 32,827 2. Final aids : l (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM) 75,02 75,29 75,70 77,09 77,87  Netherlands (Fl) 83,45 83,75 84,20 85,73 86,61  BLEU (Bfrs/Lfrs) 1 527,51 1 533,01 1541,37 1 569,13 1 585,11  France (FF) 241,01 241,86 243,17 247,64 250,20  Denmark (Dkr) 282,49 283,51 285,06 290,19 293,15  Ireland ( £ Irl) 26,824 26,919 27,065 27,562 27,847  United Kingdom ( £) 20,225 20,284 20,381 20,787 21,025  Italy (Lit) 52 374 52 559 52 845 53 809 54 364  Greece (Dr) 5 163,90 5 166,71 5 168,22 5 246,60 5 307,52 (b) Seed harvested in Spain and processed : ' I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 892,25 3 910,57 3 933,16 4 011,81 4 062,23 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 730,04 6 741,58 6 757,11 6 849,68 6 906,02  in another Member State (Esc) 6 559,01 6 570,26 6 585,39 6 675,61 6 730,52 3. Compensatory aids : \ \ \ \\  in Spain (Pta) 3 846,85 3 865,17 3 887,76 3 966,41 4 016,83 4. Special aid : l l l  in Portugal (Esc) 6 559,01 6 570,26 6 585,39 6 675,61 6 730,52 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 DM 2,046320 2,041990 2,038250 2,034270 2,034270 2,024450 Fl 2,309120 2,305360 2,301150 2,296810 2,296810 2,286610 Bfrs/Lfrs 43,033700 43,011700 42,973500 42,945700 42,945700 42,854100 FF 6,966440 6,965420 6,963320 6,963600 6,963600 6,959300 Dkr 7,954890 7,969700 7,979760 7,987670 7,987670 7,994250 £Irl 0,772081 0,772430 0,773470 0,774511 0,774511 0,778546 £ 0,709906 0,712072 0,714103 0,716097 0,716097 0,721364 Lit 1 504,85 1 507,58 1 510,34 1 512,78 1 512,78 1 519,85 Dr 183,72600 185,40300 186,99900 189,16400 189,16400 193,59300 Esc 176,09300 176,55500 177,42600 178,22400 178,22400 180,86600 Pta 130,96100 131,38200 131,83400 132,22700 132,22700 133,44700